ACCEPTED
                                                                                         03-15-00068-CR
                                                                                                 7980646
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   11/24/2015 4:42:53 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-15-00068-CR

KARL DEAN STAHMANN                        §               IN THE THIRD
                                                                   FILED IN
                                                              3rd COURT OF APPEALS
                                          §                        AUSTIN, TEXAS
v.                                        §               DISTRICT   COURT
                                                              11/24/2015 4:42:53OF
                                                                                PM
                                          §                       JEFFREY D. KYLE
THE STATE OF TEXAS                        §               APPEALS OFClerkTEXAS

     STATE’S OBJECTION AND RESPONSE TO APPELLANT’S MOTION
                         FOR EXTENSION

TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW THE STATE OF TEXAS, by and through its Assistant

District Attorney, and files this its Objection and Response to Appellant’s Motion

For Extension in the above-captioned cause. The State objects to and asks that this

Honorable Court deny Appellant’s Motion outright, or in the alternative order

Appellant to submit his brief within 30 days of November 11, 2015. In support of

said request, the State would show the following:


                I. Appellant Is Attempting to Delay His Appeal.

       Following his placement on deferred adjudication, Appellant pled “true” to

several of the allegations in the State’s Motion to Adjudicate. Appellant – currently

out on an appeal bond – is attempting to delay his appeal from said adjudication.

His brief from his prior attorney, Charles Baird, was originally due on or about

March 30, 2015. After a Notice of Late Brief was sent out on April 14th, Appellant

filed three motions for extension of time, totaling 180 days. With the third motion,


                                         1
the Court ordered Appellant to file his brief no later than October 9, 2015.1 After

missing that deadline, Appellant submitted a motion to substitute counsel on

October 30, 2015.

          Notably, Appellant’s new appellate counsel Ms. Kadirhan appears to share

an office suite with his prior appellate counsel Mr. Baird; motions from each

attorney indicate they both practice out of 2312 Western Trails Blvd, Suite 102-A,

Austin, Texas 78745. Furthermore, they share a common phone number (512-804-

5911). After the motion to substitute was approved, Appellant’s new appellate

counsel filed the instant motion requesting another 60-day extension from

November 11, 2015. In said motion, counsel did not state the number of previous

extensions granted to Appellant (Tex. R. App. P. 10.5(b)(1)(D)), nor did counsel

assert the extension was not requested for the purpose of delay.

          Because Appellant has already received over half a year to research and file

his brief, this Court should deny the instant motion outright. In the alternative, the

Court should deny said motion at least in part, and order Appellant’s new counsel

to file the brief within 30 days of November 11, 2015, the date counsel was

appointed. Furthermore, the State asks that this Honorable Court require counsel to

explain – prior to the granting of any extension – the extent of the research and

notes provided to her from Appellant’s prior appellate counsel, as well as her level


1
    Appellant’s Motion incorrectly states that the Court ordered the brief filed by October 30, 2015.
                                                   2
of communication and association with Appellant’s prior counsel, Mr. Baird,

regarding Appellant’s case. Additionally, the State requests that Appellant’s

counsel first be required to state that said extension is not requested for the purpose

of delay.


                                   II.    PRAYER

      WHEREFORE, PREMISES CONSIDERED, the State respectfully prays

that Appellant’s Motion be DENIED. In the alternative, the State prays that the

motion be denied at least in part, and Appellant be ordered to file his brief within

30 days of November 11, 2015, or whatever other time period the Court determines

is appropriate. Furthermore, prior to any further extensions, the State prays that the

Appellant’s new counsel state her level of familiarity with Appellant’s case,

including the extent of her communications with prior counsel Mr. Baird regarding

said case, and to state that the extension is not requested for the purpose of delay.

Further, the State prays for all other relief to which it may be entitled.


                                         Respectfully submitted,

                                         /s/ Daniel Palmitier
                                         Daniel Palmitier
                                         SBN: 24062934
                                         palmid@co.comal.tx.us
                                         Comal Criminal District Attorney’s Office
                                         150 N. Seguin Avenue, Suite 307
                                         New Braunfels, Texas 78130
                                         Ph: (830) 221-1300 / Fax: (830) 608-2008
                                           3
                         CERTIFICATE OF SERVICE

        I, Daniel Palmitier, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Objection and

Response to Appellant’s Motion for Extension has been delivered to Appellant

KARL DEAN STAHMANN’s attorney of record in this matter:

        J. Deniz Kadirhan
        Deniz@KadirhanLaw.com
        2312 Western Trails Blvd, Suite 102-A
        Austin, Texas 78745
        Tel: 512-804-5911
        Counsel for Appellant on Appeal

by electronic mail service through efile.txcourts.gov, this 24th day of November,

2015.

                                            /s/ Daniel Palmitier
                                             Daniel Palmitier




                                        4